PER CURIAM.
We have carefully examined the record-on-appeal and briefs filed by able counsel. Although the evidence giving rise to the entry of the judgment and sentence here appealed was in conflict, those conflicts were resolved by the trier of the fact for whose judgment we may not substitute ours. We find no error of law as applied to those facts. Appellant objects, among other things, to certain evidence admitted at trial without objection. We do not find the admission of that evidence, if error at all, to be fundamental and therefore constitute a basis for reversal. Appellant further contends that the trial court procedurally erred in the admission of testimony relating to dying declarations without first conducting a preliminary examination of the witness and then and there rendering an adjudication as to admissibility. Our examination of the record reveals that if the procedure employed was error initially the error was thereafter cured. In any event, it was not (if error at all) prejudicial. Finding from the briefs and oral arguments of the parties that each point here presented has been heretofore determined by decisions of this Court and of the Supreme Court of Florida, nothing would be added to the jurisprudence of this State by again discussing those points here.
*417Appellant having failed to demonstrate prejudicial error, the judgment and sentence appealed are
Affirmed.
BOYER, Acting C. J., MILLS, J., and TENCH, BENJAMIN M, Associate Judge, concur.